138 Mich. App. 433 (1984)
360 N.W.2d 214
SCHUTT
v.
LADO
Docket No. 73410.
Michigan Court of Appeals.
Decided October 16, 1984.
Dilley & Dilley (by Thomas R. Dilley), for plaintiff.
*435 Norman C. Halbower, P.C. (by James K. Oslund), for defendants on appeal.
Before: R.M. MAHER, P.J., and WAHLS and J.A. HATHAWAY,[*] JJ.
PER CURIAM.
Plaintiff appeals as of right from the trial court's order granting defendants' motion for accelerated judgment pursuant to GCR 1963, 116.1(2). The court granted the motion after holding that plaintiff's action was barred by the exclusive remedy provision of the Worker's Disability Compensation Act, MCL 418.131; MSA 17.237(131).
Plaintiff sued defendants for assault and battery, false imprisonment and intentional infliction of emotional distress. These allegations were premised on an incident on February 17 and 18, 1981, in which plaintiff claims that "while in the course of her employment with the defendants", she was restrained and prevented from leaving the private office of defendant Robert Lado, verbally threatened with violence and injury to her person, and physically beaten and battered. After filing this complaint in circuit court, plaintiff filed for workers' compensation benefits against defendants. In her petition for hearing, plaintiff again cited the incident described in her complaint and described the nature of her disability as "[b]ruises to stomach, neck, hip [and] back; psychological [and] emotional damage as well". Plaintiff and defendant Lado & Lado Clinic, P.C., subsequently reached an agreement to redeem the workers' compensation liability for $4,000. This redemption agreement was duly approved by a hearing referee. After this development, defendants sought and obtained an accelerated judgment on plaintiff's circuit court complaint.
On appeal, plaintiff argues that the trial court *436 erred by granting accelerated judgment on her claims for false imprisonment and intentional infliction of emotional distress.[1] She contends that these claims do not fall within the exclusive remedy provision of the Worker's Disability Compensation Act and were not covered by the redemption agreement. We agree with the first contention.
Where an injury is within the scope of the Worker's Disability Compensation Act (WDCA), workers' compensation benefits are the exclusive remedy against both the employer and the coemployees. Szydlowski v General Motors Corp, 397 Mich. 356; 245 NW2d 26 (1976); Holody v Detroit, 117 Mich. App. 76; 323 NW2d 599 (1982). However, not all injuries allegedly caused by an employer are necessarily covered by the act. Examples of such injuries found by this Court to be outside the exclusive remedy provision are injuries arising from an intentional tort where an intentional act is committed by the employer with the intent to cause the injuries. See Barnes v Double Seal Glass Co, Inc, 129 Mich. App. 66, 78; 341 NW2d 812 (1983) (T.M. BURNS, P.J., concurring): Seals v Henry Ford Hospital, 123 Mich. App. 329; 333 NW2d 272 (1983); Kissinger v Mannor, 92 Mich. App. 572; 285 NW2d 214 (1979), and Broaddus v Ferndale Fastener Div, Ring Screw Works, 84 Mich. App. 593; 269 NW2d 689 (1978), lv den 403 Mich. 850 (1978). Other examples include civil rights violations and contract rights violations. See Milton v Oakland County, 50 Mich. App. 279; 213 NW2d 250 (1973), and Slayton v Michigan Host, Inc, 122 Mich. App. 411; 332 NW2d 498 (1983).
In this case, plaintiff has clearly alleged torts *437 which fall outside the exclusive remedy provision. She alleges that Dr. Robert Lado "wilfully and deliberately" imprisoned her in his office "without legal excuse or justification" and that the actions of the defendants were "intentionally, deliberately and maliciously committed" for the purpose of causing plaintiff to suffer great emotional and mental distress. These allegations meet the requirements of a "true" intentional tort: "the formation by the employer of a specific intention to cause an injury or death (combined with some action aimed at accomplishing such result), as opposed to mere negligence or even gross negligence". Barnes v Double Seal Glass, supra, 129 Mich. App. 81 (T.M. BURNS, P.J., concurring). The allegations are therefore distinguishable from those allegations of intentional torts which, in essence, claim only that an employer was negligent in permitting another person to commit an intentional tort against the plaintiff. Such claims would properly belong within the exclusive remedy provision of the WDCA. See Burgess v Holloway Construction Co, 123 Mich. App. 505; 332 NW2d 584 (1983); Genson v Bofors-Lakeway, Inc, 122 Mich. App. 470; 332 NW2d 507 (1983), and McKinley v Holiday Inn, 115 Mich. App. 160; 320 NW2d 329 (1982), lv den 417 Mich. 890 (1983). Because intentional torts by the employer have been properly pled in this case, the exclusive remedy provision does not apply and the trial court erred by granting accelerated judgment on this ground. We therefore reverse the trial court's decision.
Because we have reached this result, we need not address plaintiff's other asserted reason for reversing the grant of accelerated judgment.
Reversed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  Plaintiff does not dispute dismissal of her claim for assault and battery as she agrees that she has already been compensated for her damages under this claim.